Citation Nr: 0212494	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-15 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection claim for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to May 
1947.  He died in November 1997; his widow is the appellant.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating that denied service connection 
for the cause of the veteran's death.  In December 2000, the 
Board remanded the claim to afford the opportunity to respond 
to the issue of whether her appeal is timely.


FINDINGS OF FACT

In January 1998, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death, and 
in that month notified her of this decision; in October 1998, 
she filed a notice of disagreement; the RO sent her a 
statement of the case in February 1999; and she filed her 
substantive appeal in August 1999, which is late.


CONCLUSION OF LAW

The appellant did not timely perfect an appeal from the RO's 
decision which denied service connection for the cause of the 
veteran's death, and the Board has no jurisdiction to review 
the merits of her claim.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

By Board remand, and an RO decision and supplemental 
statement of the case, the appellant has been informed of the 
issue of timeliness of her appeal and has been given an 
opportunity to provide evidence and argument on the matter.  
There has been compliance with due process on the timeliness 
question.  38 C.F.R. § 20.101(c), (d) (66 Fed. Reg. 53339 
(2001)); Marsh v. West, 11 Vet.App. 468 (1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him/her notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the 1-year period which 
follows the RO's notice to him/her of the adverse decision, 
whichever period ends later.  A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 
(1993).

The file shows that in January 1998, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death, and in that same month notified her of this 
decision.  In October 1998, she filed a notice of 
disagreement.  The RO sent her a statement of the case in 
February 1999.  The appellant filed her substantive appeal in 
August 1999, which is late, being more than 60 days after 
issuance of the statement of the case, and beyond the 1-year 
period following notice of the adverse decision.

As the appellant did not perfect an appeal with a timely 
substantive appeal, the Board has no jurisdiction to review 
the merits of the case, and the appeal must be dismissed as 
untimely.


ORDER

The appeal, for service connection for the cause of the 
veteran's death, is dismissed.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

